Title: To George Washington from Edmund Randolph, 26 March 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] March 26. 1794.
          
          The Secretary of State has the honor of returning to the President Govr. Clinton’s
            letter &c. It was the opinion, that the Speech of Ld Dorchester, tho’ important, is
            sufficiently promulgated in the Newspaper.
          The gentlemen have agreed to the letter to the governor of Kentucky, without any
              amendment.
          They have suggested an amendment to the third paragraph of the proposed message; which
            will be corrected, to be laid before you tomorrow.
        